Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6, 9, 11, and 19 have been amended in the response filed March 3, 2021.
Claims 2-5, 7-8, 10, 12, 17-18, 20-23, and 25-26 have been cancelled.
Claims 13-16 and 24 remain in a previous presentation.
Claims 1, 6, 9, 11, 13-16, 19, and 24 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 9, 11, 13-16, 19, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1, 6, 9, 11, 13-16, 19, and 24 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, recites: A method for recruiting patients for a clinical study, 
wherein at least one matching step involves at least one patient parameter of at least one patient, stored on a patient data server, being matched, in a computerized manner, with at least one recruitment parameter of at least one study, stored on a study data server, and
wherein at least one rating step involves at least one suitability parameter of a suitability of the patient for the study being implemented as a match score and being determined, in a computerized manner, on the basis of the patient parameter and the recruitment parameter as a function of a plurality of patient parameters and a plurality of study parameters and stored on a patient recruitment server, 
wherein the match score correlates with a quality of a match between the patient and the study,
wherein the patient parameter comprises at least one value and/or at least one characteristic quantity that denotes the state of health of said patient regarding a deterioration of a vision of the patient or regarding a tiredness of the patient and/or that denotes a body feature of said patient regarding an age, regarding a body weight, regarding a sex, or regarding an eye color,
wherein at least one selection step involves a list of studies to be matched being produced,
wherein the list of studies to be matched is worked through in order to produce an ordered list of suitable studies and to associate it with the patient,
wherein in at least one association step, at least an association between the patient and the study is made on the basis of the suitability parameter, and at least one piece of association information is stored on the patient recruitment server,
wherein the association step involves a plurality of suitable studies being associated with the patient,
wherein the association step involves an ordered list of suitable studies being associated with the patient, said list being stored on the patient recruitment server,
wherein the ordered list is organized according to a match score for the patient for the studies on the list,
wherein at least one output step involves study information for a study for which the patient is at least partially suitable being output as an ordered list of suitable studies in organized form by means of at least one input and/or output unit,
wherein the input and/or output unit comprises at least one display being arranged in a patient room of a healthcare institution,
wherein the selection step and/or the matching step and/or the association step are performed repeatedly in automated fashion at specific intervals of time and/or after additional data causing the list of studies to be repeatedly worked through in real time,
wherein at least one of the patient parameters is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, and
wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the display is adapted on the basis of the patient parameter captured by means of the sensor unit.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to recruit patients for a study using an association between the patient and the study. 
Dependent claims 6, 9, 11, 13-16, 19, and 24 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 6, 9, 11, 13-16, and 19 merely define a type of data processed by the system and only serve to further limit the abstract idea; claim 24 merely serves to further limit the abstract idea

Step 2A of the Alice/Mayo Test - Prong Two
A method for recruiting patients for a clinical study, 
wherein at least one matching step involves at least one patient parameter of at least one patient, stored on a patient data server, being matched, in a computerized manner, with at least one recruitment parameter of at least one study, stored on a study data server, and
wherein at least one rating step involves at least one suitability parameter of a suitability of the patient for the study being implemented as a match score and being determined, in a computerized manner, on the basis of the patient parameter and the recruitment parameter as a function of a plurality of patient parameters and a plurality of study parameters and stored on a patient recruitment server, 
wherein the match score correlates with a quality of a match between the patient and the study,
wherein the patient parameter comprises at least one value and/or at least one characteristic quantity that denotes the state of health of said patient regarding a deterioration of a vision of the patient or regarding a tiredness of the patient and/or that denotes a body feature of said patient regarding an age, regarding a body weight, regarding a sex, or regarding an eye color,
wherein at least one selection step involves a list of studies to be matched being produced,
wherein the list of studies to be matched is worked through in order to produce an ordered list of suitable studies and to associate it with the patient,
wherein in at least one association step, at least an association between the patient and the study is made on the basis of the suitability parameter, and at least one piece of association information is stored on the patient recruitment server,
wherein the association step involves a plurality of suitable studies being associated with the patient,
wherein the association step involves an ordered list of suitable studies being associated with the patient, said list being stored on the patient recruitment server,
wherein the ordered list is organized according to a match score for the patient for the studies on the list,
wherein at least one output step involves study information for a study for which the patient is at least partially suitable being output as an ordered list of suitable studies in organized form by means of at least one input and/or output unit,
wherein the input and/or output unit comprises at least one display being arranged in a patient room of a healthcare institution,
wherein the selection step and/or the matching step and/or the association step are performed repeatedly in automated fashion at specific intervals of time and/or after additional data causing the list of studies to be repeatedly worked through in real time,
wherein at least one of the patient parameters is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, and
wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the display is adapted on the basis of the patient parameter captured by means of the sensor unit.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application
Amount to Mere Instructions To Apply An Exception – for example, the recitation of “at least one input and/or output unit,” “wherein the input and/or output unit comprises at least one display,” “wherein at least one of the patient parameters is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit,” and “captured by means of the sensor unit” which amounts to nothing more than an instruction to apply the abstract idea using a generic computer. See MPEP § 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – for example, the recitation of “stored on a patient data server,” “stored on a study data server,” and “stored on a patient recruitment server,” which amounts to mere data gathering. See MPEP § 2106.05(g);

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations that have been recognized as well-understood, routine, and conventional activity. 
The “stored on a patient data server,” “stored on a study data server,” and “stored on a patient recruitment server” amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142; 
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0097.
The “at least one input and/or output unit,” “wherein the input and/or output unit comprises at least one display,” “wherein at least one of the patient parameters is 
U.S. Patent Publication No. 2018/0325385 to Deterding, disclosing a mobile health device which includes a display (para. 0040), and receiving sensor data (para. 0050).
U.S. Patent Publication No. 2014/0006055 to Seraly, disclosing a mobile health device which includes a display (para. 0093), and sensors (para. 0008).
U.S. Patent Publication No. 2008/0004904 to Tran disclosing receiving sensor data (para. 0057)
Dependent claims 6, 9, 11, 13-16, 19, and 24 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “association step” feature of claims 6 and 11); the equivalent of “apply it” (e.g. the “list” feature of claims 11 and 13; the “step” feature of claim 15); gathering, analyzing, and outputting information using conventional techniques (e.g. the “make available” feature of claim 16; the “processed” feature of claim 19). Claims 9, 15-16, and 24 also includes the additional element of “input/output unit,” which was addressed above. 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Claims 1, 6, 9, 11, 13-16, 19, and 24 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 9, 11, 13-16, 19, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites steps to “wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the display is adapted on the basis of the patient parameter captured by means of the sensor unit.”  However, no description of how these steps are actually performed is provided in the specification. The description on page 15 is not sufficient to satisfy the written description requirement. 
See MPEP 2161.01(I)). In the instant application, no guidance is provided how to program a computer to adapt a display “font size, a display brightness and/or a level of detail and/or formulation of content” based on the inputs of "the patient parameter captured by means of the sensor unit.” While a medical professional may normally perform these steps mentally, no algorithm is described in sufficient detail including how to program the disclosed computer to perform the claimed function, so a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
	Furthermore, the recitation of “wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the display is adapted on the basis of the patient parameter captured by means of the sensor unit” (emphasis added), appears to be new matter. The specification at page 15 recites, “By way of example, a font size and/or a display brightness and/or a language and/or a level of detail and/or formulation of content and/or of volume and/or an arrangement of partial information on an information area, for example on a display, or the like is adapted, in particular in automated fashion.” However, the Specification does not recite that the display is adapted based on patient parameters captured by the sensor unit. 
Dependent claims 6, 9, 11, 13-16, 19, and 24 incorporate the deficiencies of independent claim 1 and are rejected for the same reasons.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites: 
“output as an ordered list of suitable studies in organized form by means of at least one input and/or output unit,” on page 3;
“processed in a computerized manner by means of at least one sensor unit,” on page 3; 
“captured by means of the sensor unit” on page 3.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “input and/or output unit” and “sensor unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claims 6, 9, 11, 13-16, 19, and 24 are rejected at least due to their dependence from claim 1. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11, 13-16, 19, and 24, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2007/0294110 to Settimi (“Settimi”) in view of U.S. Patent Publication No. 2013/0238359 to Carter, et. al. (“Carter”) in further view of U.S. Patent Publication No. 2014/0316793 to Pruit (“Pruit”) in further view of U.S. Patent Publication No. 2016/0357944 to Iyer, et. al. (“Iyer”)
Regarding claim 1, Settimi discloses: 
A method for recruiting patients for a clinical study, (0031: using medical record data to identify participants for clinical studies)
wherein at least one matching step (0067: search terms are matched to electronic medical records) involves at least one patient parameter of at least one patient, stored on a patient data server, (0043: EMR database 302 includes patient identifying demographic data) being matched, in a computerized manner, with at least one recruitment parameter (0083: conditions, such as acute myocardial infarction) of at least one study (0083: the medical records includes conditions, such as diabetes, family history of coronary artery disease, age equal to 25-30, and a geography of Illinois), and 
wherein at least one rating step involves at least one suitability parameter of a suitability of the patient for the study being determined (0083: the system returns patients having each of the four conditions above, construed as the suitability parameter), in a computerized manner, on the basis of the patient parameter and the recruitment parameter (0083: the system uses software, construed as a computerized manner, to return a pool of participants, which compares the patient parameters on database 720 to the conditions determined to be recruitment parameters, see para. 0080) as a function of a plurality of patient parameters and a plurality of study parameters (0016: the database also includes study types, construed as study parameters) and stored on a patient recruitment server, (0083: the patient parameters are stored on database 720, construed as a server) 
wherein the patient parameter comprises at least one value (0093: patient parameters include a numerical value) and/or at least one characteristic quantity that denotes the state of health of said patient regarding a deterioration of a vision of the patient or regarding a tiredness of the patient and/or that denotes a body feature of said patient regarding an age, regarding a body weight, regarding a sex, or regarding an eye color,
wherein in at least one association step at least an association between the patient and the study is made on the basis of the suitability parameter (0083: the system creates a pool of patients having each of the four conditions above, construed as associating the patients with the study based on the suitability parameter)
wherein at least one output step involves study information for a study for which the patient is at least partially suitable being output as an ordered list of suitable studies in organized form by means of at least one input and/or output unit, (Settimi, 0095: displaying the pool of candidates, construed as an output, along with study information, such as diabetes, age, family history, etc, see Fig. 10)
wherein the input and/or output unit comprises at least one display being arranged in a patient room of a healthcare institution, (Settimi, 0047: the interface is a GUI, which is easily arranged into a healthcare institution, such as a patient room)
Settimi discloses a server. (Settimi, 0083). However, Settimi does not explicitly recite a recruitment parameter stored on a study data server, and at least one piece of association information is stored on at least one server, in particular the patient recruitment server.
Carter teaches that it is old and well known in the art of healthcare to include a recruitment parameter stored on a study data server (Carter, 0019: the matching unit is stored in computer system memory, construed as a server, and matches patients with clinical trials based on biomarkers), and at least one piece of association information is stored on the patient recruitment server (Carter, 0039: storing information identifying particular clinical trials in the system, construed as a server, to facilitate updating search results).
wherein at least one selection step involves a list of studies to be matched being produced, (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials)
wherein the list of studies to be matched is worked through in order to produce an ordered list of suitable studies and to associate it with the patient, (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials)
wherein the association step involves a plurality of suitable studies being associated with the patient, (Carter, 0030: generating a list of trials that match a patient’s biomarkers)
wherein the association step involves an ordered list of suitable studies being associated with the patient, said list being stored on the patient recruitment server, (Carter, 0039: storing a patient’s biomarkers that are used to develop a list of eligible clinical trials, which is construed as storing the list itself)
wherein at least a font size, a display brightness and/or a level of detail and/or formulation of content of the display is adapted (Carter, 0030: generating a list of trials that match a patient’s biomarkers) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include the storage, selection, and matching limitations, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches that storing and processing this information can facilitate updating results as new trials become available. (Carter, 0039).
Pruit teaches that it is old and well known in the art of healthcare to include a recruitment parameter being implemented as a match score (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial) 
wherein the match score correlates with a quality of a match between the patient and the study, (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial)
wherein the ordered list is organized according to a match score for the patient for the studies on the list, (Pruit, Fig. 24, para. 0082: a list including a patient’s match score)
wherein the selection step and/or the matching step and/or the association step are performed repeatedly in automated fashion at specific intervals of time (Pruit, para. the matching process is automated) and/or after additional data causing the list of studies to be repeatedly worked through in real time.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi and Carter to include the match score limitations, as taught by Pruit, because Settimi, Carter, and Pruit deal with identifying participants for clinical studies, and Pruit teaches providing this information to the patient facilitates usefulness of clinical trials. (Pruit, 0086).
Iyer teaches that it is old and well known in the art of healthcare to include wherein at least one of the patient parameters is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, and (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study)
on the basis of the patient parameter captured by means of the sensor unit. (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi, Carter, and Pruit to include wherein at least one patient parameter is captured in automated fashion and is processed in a computerized manner by means of at least one sensor unit, in particular a sensor unit of the input and/or output unit, as taught by Iyer, because Settimi, Carter, and Iyer deal with identifying participants for clinical studies, and Iyer teaches sensor data is beneficial to planning clinical trials. (Iyer, 0032).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
Carter teaches that it is old and well known in the art of healthcare to include wherein the list of studies to be matched is produced on the basis of at least one piece of location information associated with the patient and/or with the study. (Carter, 0042: a patient’s locations can be used as a filter to find matching clinical trials). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include wherein at least one selection step involves a list of studies to be matched being produced, in particular on the basis of at least one piece of location information associated with the patient and/or with the study, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches these methods generate more study participants. (Carter, 0004).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the input and/or output unit is used to input at least one participation intention parameter of the patient (Settimi, 0090: entering conditions into the user interface) 
Carter teaches that it is old and well known in the art of healthcare to store it on the patient recruitment server. (Carter, 0039: storing a patient’s biomarkers that are used to develop a list of eligible clinical trials, which is construed as storing the list itself). 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Settimi to include to store it on at least one server, in particular the patient recruitment server, as taught by Carter, because both Settimi and Carter deal with identifying participants for clinical studies, and Carter teaches these methods generate more study participants. (Carter, 0004).

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein at least one hierarchic rating list containing a plurality of rating criteria is produced in a computerized manner on the basis of a plurality of recruitment parameters of the study, on the basis of which the suitability parameter is determined; and (Settimi, 0017: displaying the pool of candidates in order from the most optimal results to the least optimal results)
wherein at least one weighting parameter is associated with each of the rating criteria. (Settimi, 0087: assigning a weight to each of the conditions used to create the pool)

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein at least one list of rating criteria, requiring at least one input at least by a clinical personnel, is produced. (Settimi, 0087: the user interface allows a user to assign a weight to each of the conditions)

Regarding claim 14, the combination of Settimi and Carter discloses each of the limitations of claim 1 as discussed above.
However, the combination does not explicitly recite wherein at least one piece of contact information pertaining to the study is provided for the patient.
Pruit teaches that it is old and well known in the art of healthcare to include a recruitment parameter wherein at least one piece of contact information pertaining to the study is provided for the patient. (Pruit, 0086: providing certain dashboards for a patient, which includes relevant trial information, such as “contacts”).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination of Settimi and Carter to include wherein at least one piece of contact information pertaining to the study is provided for the patient, as taught by Pruit, because Settimi, Carter, and Pruit deal with identifying participants for clinical studies, and Pruit teaches providing this information to the patient facilitates usefulness of clinical trials. (Pruit, 0086).

Regarding claim 15, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein at least one input step involves at least one input and/or output unit being used to query and/or input at least one further patient parameter. (Settimi, 0090: entering conditions into the user interface, which are used to query the database)

Regarding claim 16, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein at least one input and/or output unit is used to make available at least one piece of suitability information of the patient to a clinical personnel associated with the patient. (Settimi, 0090: entering conditions into the user interface, which is used to generate the pool of candidates, see 0095)

Regarding claim 19, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
A patient recruitment system, for recruiting patients for clinical studies, configured to perform a method as claimed in claim 1, having at least one patient recruitment server that is configured to:
carry out the matching process for matching the patient parameter of the patient with the recruitment parameter of the study (Settimi, 0083: the system uses software, which operates on a server, see para. 0038, to return a pool of participants, which compares the patient parameters on database 720 to the conditions determined to be recruitment parameters, see para.0080), 
carry out the rating process for generating the suitability parameter of the suitability of the patient for the study on the basis of the patient parameter and the recruitment parameter, (Settimi, 0083: the system returns patients having each of the four conditions above, construed as the suitability parameter)
carry out the association process for making the association between the study and the patient (Settimi, 0083: the system creates a pool of patients having each of the four conditions above, construed as associating the patients with the study based on the suitability parameter)
with the input and/or output unit comprising the display and being arranged in the patient room and being connected to the patient recruitment server, (Settimi, 0047: the interface is a GUI, which is easily arranged into a healthcare institution, such as a patient room and the system is interconnected, see Fig. 1) that is configured for an input of at least one patient parameter and/or of a participation intention and/or for an output of at least one piece of study information, and (Settimi, 0090: entering conditions into the user interface, which are used to query the database)
Pruit teaches that it is old and well known in the art of healthcare to include a recruitment parameter being implemented as a match score (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial) 
carry out the selection process for producing the list of studies to be matched, and (Pruit, para. 0073: the matching process is carried out automatically)
on the basis of the match score (Pruit, 0019: a compatibility score indicates a patient's compatibility with a particular clinical trial)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein at least one piece of contact information pertaining to the study is provided for the patient, as taught by Pruit, because Settimi, Carter, and Pruit deal with identifying participants for clinical studies, and Pruit teaches providing this information to the patient facilitates usefulness of clinical trials. (Pruit, 0086).
 that it is old and well known in the art of healthcare to include a recruitment parameter with a sensor unit that captures at least one of the patient parameters in an automated fashion being installed in the patient room and/or on a patient bed. (Iyer, 0032: using a wearable sensor to capture information pertaining to a clinical study, and because it is wearable, it is present in the patient room)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include a sensor unit that captures at least one of the patient parameters in an automated fashion being installed in the patient room and/or on a patient bed, as taught by Iyer, because Settimi, Carter, and Iyer deal with identifying participants for clinical studies, and Iyer teaches this information is useful to clinical trials. (Iyer, 0032).

Regarding claim 24, the combination discloses each of the limitations of claim 19 as discussed above, and further discloses:
An input and/or output unit configured for use in a patient recruitment system as claimed in claim 19. (Settimi, 0047: a user interface, such as a GUI)

Response to Applicant’s Arguments
Applicant’s arguments, filed on 12/30/2021, with respect to the 35 USC § 101 rejection have been considered but are not persuasive.
Applicant argues that the claims do no recite an abstract idea because the claims do not require a patient to take any action. The argument is not persuasive because the claim limitations relating to automation merely recite generic computer components.
Applicant argues that the claimed method improves technical systems of recruiting patients for clinical studies. However, any improvement is to the abstract idea. Similarly, any additional features are merely further limit the abstract idea. In response to the Applicant’s 
Similarly, the claims do not amount to significantly more than an abstract idea because the additional limitations, specifically the sensors, merely recite generic computer components as noted above (including citation to multiple prior art references)

Applicant’s amendments, filed on 12/30/2021, with respect to the 35 USC § 112(b) rejection and claim objections, are persuasive.

Applicant’s arguments and amendments, filed on 12/30/2021, with respect to the 35 USC § 103 rejections have been considered but are not persuasive. 
Applicant argues that the prior art of record fails to disclose (i) calculation of a match score, (ii) generation, according to the match score, a ranked list of studies to be presented to a patient, (1i1) a real time updated output of the ranked list, which is specifically adapted for the respective patient, (iv) an automated capturing of a patient parameter with a sensor unit; and (v) an adaption of one of the parameters of amended claim 1 related to the display output, dependent on the sensed patient parameter, which takes the patients particularities impairments into account.
Importantly, Applicant includes language in the arguments that are not present in the claims. The claims do not require a “ranked” list. The claimed “organized” list is taught by Pruit, as discussed above. 
Applicant then argues that Iyer does not teach the adaptive display. As stated above, it is important to note that the cited limitation in this example (adapting the display), is rejected over 112(a), above. Furthermore, the sensors are taught by Iyer, and the adapted display is taught by Carter, as discussed above. 


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHYAM M GOSWAMI
Examiner
Art Unit 3686






	/Victoria P Augustine/                 Supervisory Patent Examiner, Art Unit 3686